DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure
IDS Submitted on 7/16/2020 has been considered by the examiner.

Election/Restrictions

Applicant's election with traverse of claims 8-14 in the reply filed on 4/13/2022 is acknowledged.  The traversal is on the ground(s) that search and examination of the entire application can be made without serious burden.  This is not found persuasive because, I. Claims 1-7 and Claim 15-20 and II. Claims 8-14  belong to different classes.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kasa, Jyotsna et al (PGPUB Document No.   20200387848), hereafter, referred to as “Kasa”, in view of Kilmartin, William et al (PGPUB Document No.  20180060780), hereafter, referred to as “Kilmartin”.

Regarding claim 8 (Original), Kasa teaches A device, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, configured to (Kasa, Fig. 2 and para 0030 disclose a system for recommendations/action steps comprising processors, memories “Processor unit 204 serves to execute instructions for software applications and programs that may be loaded into memory 206. Processor unit 204 may be a set of one or more hardware processor devices or may be a multi-core processor, depending on the particular implementation”): 
obtain, based on receiving the command, a data set relating to an internal entity experience attribute(Kasa, Fig. 2 and para 0035 disclose survey analyzer accessing/obtaining internal entity experience attribute such as employee productivity, employee engagement; entity performance attribute such as “Employee survey analyzer 218 identifies core values 222 of entity 220 based on core value data corresponding to entity 220 found in one or more local and/or remote databases.…..Categories 224 represent a plurality of predefined entity categories, such as, employee engagement, employee productivity, employee retention, manager effectiveness, facilities, resources” ), an external entity experience attribute(Kasa, para 0059 disclose survey analyzer accessing/obtaining external entity experience attribute such as survey response data  from customers on facility that sells food “the survey responses, illustrative embodiments send a follow up employee survey after expiration of a defined time interval. In the follow up employee survey, illustrative embodiments may include follow up questions, such as “Have you noticed changes in the food facilities in your workplace?”; “Has your rating of the food facilities changed since the last survey?”; “How would you rate the cost of the food that is being provided in the food facility?”; “How would you rate the quality of the food?” ), and an entity performance attribute(Kasa, para 0063 disclose survey analyzer accessing/obtaining data related to entity performance attribute such as organizational progression “these generated insights and action steps may be utilized on a location-wide, division-wide, or business unit-wide basis providing increased understanding of organizational progression because employees contribute to the ultimate success of the organization.” ); -4-PATENT U.S. Patent Application No. 16/947,064 
Kasa teaches obtaining and analyzing internal, external and entity related information but he does not explicitly teach receive a command to identify a recommendation for an entity; process, using a machine learning model trained based on data relating to one or more other entities, the data set to identify a set of features and a set of feature ranks, 
wherein the set of features is associated with a corresponding set of influence thresholds; generate a set of feature scores for the set of features, wherein a feature score, of the set of feature scores, is based on a value of a feature rank, of the set of feature ranks, relative to an influence threshold, of the set of influence thresholds, a resource cost of changing the feature rank, and an estimated result of changing the feature rank; select a particular feature, from the set of features, based on a corresponding feature score of the set of feature scores; generate the recommendation for the particular feature using a recommendation engine; and communicate with one or more systems to implement the recommendation based on generating the recommendation.
However, in the same field of endeavor of processing organizational information for recommending improvement Kilmartin teaches receive a command to identify a recommendation for an entity(Kilmartin, Fig. 1 A and para 0016 discloses sending and receiving by instructions to run analytical tool that generates recommendation for an entity “FIG. 1A, based on detecting user input with a user interface, the client device may select a set of assessment tools, of the package of multiple assessment tools, to be utilized to assess an organization” ); process, using a machine learning model trained based on data relating to one or more other entities(Kilmartin, para 0016 discloses using machine learning techniques for entity related data analysis such as questionnaires “The cloud platform may utilize an analytics engine to process organizational information, results of a set of questionnaires, or the like. The cloud platform may utilize a machine learning technique” ), the data set to identify a set of features and a set of feature ranks(Kilmartin, para 0052 discloses identifying features related to an organization such as management, procurement, human capital etc. satisfaction which eventually influence/impact improvements “cloud platform 220 may obtain information relating to finances of the organization, management of the organization, procurement by the organization, human capital management for the organization, technology utilized by the organization, or the like, and may analyze the information to analyze the organization” ; para 0062 further discloses that analyzed features generates action response based on score to a threshold and which suggests feature performance is measured/ranked for action response generation ), 
Using the broadest reasonable interpretation consistent with the specification (paragraph 0042) as it would be interpreted by one of ordinary skill in the art, examiner is interpreting the limitation “feature ranks” to mean an indication of performance or quality of features.
wherein the set of features is associated with a corresponding set of influence thresholds(Kilmartin, Fig. 2 and para 0056 discloses based on importance of each factor a weight (threshold) is being decided for each factors; this disclosed weight is similar to a threshold which dictates what portion of a feature should be considered relative to its importance to other features “cloud platform 220 may utilize the one or more assessment tools to apply a weight to one or more factors associated with a score for an organization. For example, cloud platform 220 may identify a first weighting for a first factor and a second weighting for a second factor based on an importance of each factor in success of a unit of the organization”); 
generate a set of feature scores for the set of features, wherein a feature score, of the set of feature scores (Kilmartin, element 520 of Fig. 5A and para 0070 disclose grading/scoring of identified features such as Finance(A+) , Human Capital Management (B-) etc. para 0058 discloses cost analysis related to a altering a feature impact (change a rank/influence of a feature) which could financially impact an organization  “cloud platform 220 causes client device 210 to provide a user interface identifying a set of grades for the particular organization, such as a finance grade, a human capital management (HCM) grade (e.g., a human resources grade), a best practices grade, a contracting grade, or the like. ..” ), is based on a value of a feature rank, of the set of feature ranks, relative to an influence threshold, of the set of influence thresholds(Kilmartin, Fig. 2 and para 0056 discloses based on importance of each factor a weight (threshold) is being decided for each factors; this disclosed weight is similar to a threshold which dictates what portion of a feature should be considered relative to its importance to other features “cloud platform 220 may utilize the one or more assessment tools to apply a weight to one or more factors associated with a score for an organization. For example, cloud platform 220 may identify a first weighting for a first factor and a second weighting for a second factor based on an importance of each factor in success of a unit of the organization” ), 
a resource cost of changing the feature rank, and an estimated result of changing the feature rank(Kilmartin, para 0058 discloses cost analysis related to a altering a feature impact (change a rank/influence of a feature) which could financially impact an organization  “cost-benefit analysis associated with one or more alterations to the organization. For example, cloud platform 220 may determine a financial impact of altering a human resources strategy, a management strategy, a technology strategy, or the like. In this way, cloud platform 220 may determine whether a particular alteration results in a financial benefit to the organization” ); 
select a particular feature, from the set of features, based on a corresponding feature score of the set of feature scores; generate the recommendation for the particular feature using a recommendation engine(Kilmartin, element 520 of Fig. 5A and para 0070 disclose grading/scoring of identified features such as Finance(A+) , Human Capital Management (B-) etc. and based on assessment/scoring generating recommendations such as hiring of HR Manager “cloud platform 220 causes client device 210 to provide a user interface identifying a set of grades for the particular organization, such as a finance grade, a human capital management (HCM) grade (e.g., a human resources grade), a best practices grade, a contracting grade, or the like. ..”); and communicate with one or more systems to implement the recommendation based on generating the recommendation(Kilmartin, para 0064 discloses generating recommendation such as hiring staff and communicating the recommendation for implementation to a job posting server  “when cloud platform 220 identifies a recommendation relating to hiring of staff for the organization, cloud platform 220 may automatically generate a job posting using a natural language generation tool, and may transmit the job posting to a job posting server to be listed for access by potential hires”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate obtaining and analyzing internal, external and entity related information of Kasa into processing organizational information for identifying feature and recommending improvement to organization of Kilmartin to produce an expected result of implementing recommendation. The modification would be obvious because one of ordinary skill in the art would be motivated to identify features that influence growth or profitability of an organization.

Regarding claim 12 (Original), Kasa and Kilmartin teach all the limitations of claim 8 and Kilmartin further teaches wherein the recommendation relates to implementation of at least one of: a communication tool, a collaboration tool, an automation tool, or a training tool (Kilmartin, para 0027 discloses recommending training to employees “identify a set of best practices trainings to provide to a set of employees of the organization (e.g., via client device 210)”; here the examiner considers “training tool” as one of the options for implementing recommendation).

Regarding claim 13 (Original), Kasa and Kilmartin teach all the limitations of claim 8 and Kilmartin further teaches wherein the machine learning model is generated using at least one of: a clustering technique, a polynomial regression technique, a natural language processing technique, a topic modeling technique, an artificial intelligence technique, a neural network technique, or a pattern recognition technique (Kilmartin, para 0016 discloses utilization of machine learning by neural network “The cloud platform may utilize an analytics engine to process organizational information, results of a set of questionnaires, or the like. The cloud platform may utilize a machine learning technique, such as a neural network technique”; here the examiner considers “neural network technique” as one of the options for implementing machine leering).

Regarding claim 14 (Original), Kasa and Kilmartin teach all the limitations of claim 8 and Kilmartin further teaches wherein the data set includes at least one of: social media data, employee data, human resources data, customer data, or workplace analytics data (Kilmartin, para 0052 discloses analyzing human resource related data (human capital management) “cloud platform 220 may obtain information relating to finances of the organization, management of the organization, procurement by the organization, human capital management for the organization” ; here the examiner considers “human resources data” as one of the source options for analyzing data).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kasa, Jyotsna et al (PGPUB Document No.   20200387848), hereafter, referred to as “Kasa”, in view of Kilmartin, William et al (PGPUB Document No.   20180060780), hereafter, referred to as “Kilmartin”, in further view of Leise, William et al (PGPUB Document No. No.  20210279793), hereafter, referred to as “Leise”.

Regarding claim 9 (Original), Kasa and Kilmartin teach all the limitations of claim 8 and Kasa teaches wherein the one or more processors are further configured to (Kasa, Fig. 2 and para 0030 disclose a system for recommendations/action steps comprising processors, memories “Processor unit 204 serves to execute instructions for software applications and programs that may be loaded into memory 206. Processor unit 204 may be a set of one or more hardware processor devices or may be a multi-core processor, depending on the particular implementation”): 
Kilmartin further teaches generate a user interface including information identifying the recommendation; provide the user interface for display; receive, based on providing the user interface for display (Kilmartin, element 520 of Fig. 5A and para 0070 disclose an user interface displaying recommendations such as “Hire HR Manager”, “Educate about best practices”, “Revise contract solicitations”  “a set of recommendations generated by cloud platform 220 based on the set of grades, such as a recommendation to hire a human resources manager, a recommendation to provide training regarding a set of best practices, a recommendation to revise a set of contracting bids”), 
input confirming the recommendation(Kilmartin, “Confirm” button  of Fig. 5A  disclose a user input for confirming recommendations); 
But they don’t explicitly teach and wherein the one or more processors, when communicating with the one or more systems to implement the recommendation, are to: implement the recommendation based on receiving the input.
However, in the same field of endeavor of processing modified suggested recommendation Leise teaches and wherein the one or more processors, when communicating with the one or more systems to implement the recommendation, are to: implement the recommendation based on receiving the input (Leise, para 0006 discloses user confirming or authorizing for implanting a change in recommendation “the method may include receiving, by one or more processors, an authorization from the user to adopt the recommendation for the one or more changes to at least the second account, and implementing, based on the authorization from the user”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate obtaining and analyzing internal, external and entity related information and generation of recommendations that influence the entity performance of Kasa and Kilmartin into changing recommendation and implementation of Leise to produce an expected result of implementing recommendation by confirming or authorizing it. The modification would be obvious because one of ordinary skill in the art would be motivated to verify any changes to an organization by confirming or authorizing it for avoiding any unintended changes.

Claim 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kasa, Jyotsna et al (PGPUB Document No.   20200387848), hereafter, referred to as “Kasa”, in view of Kilmartin, William et al (PGPUB Document No.  20180060780), hereafter, referred to as “Kilmartin”, in view of Best, Steven Francis et al (US Patent Document No.  20100179802), hereafter, referred to as “Best”.

Regarding claim 10 (Original), Kasa and Kilmartin teach all the limitations of claim 8 and Kasa further wherein the one or more processors, when generating the recommendation, are to(Kasa, Fig. 2 and para 0030 disclose a system for recommendations/action steps comprising processors, memories “Processor unit 204 serves to execute instructions for software applications and programs that may be loaded into memory 206. Processor unit 204 may be a set of one or more hardware processor devices or may be a multi-core processor, depending on the particular implementation”: 
Kilmartin further teaches generate a first recommendation; provide the first recommendation for display via a user interface (Kilmartin, element 520 of Fig. 5A and para 0070 disclose an user interface displaying recommendations such as “Hire HR Manager”, “Educate about best practices”, “Revise contract solicitations”  “a set of recommendations generated by cloud platform 220 based on the set of grades, such as a recommendation to hire a human resources manager, a recommendation to provide training regarding a set of best practices, a recommendation to revise a set of contracting bids”).
But they don’t explicitly teach receive, via the user interface, input identifying an alteration to the first recommendation, the alteration comprising a second recommendation; and wherein the one or more processors, when communicating with the one or more systems to implement the recommendation, are to: implement the second recommendation based on receiving the input . 
However, in the same field of endeavor of processing modified suggested recommendation  Best teaches receive, via the user interface, input identifying an alteration to the first recommendation, the alteration comprising a second recommendation(Best, Fig. 5 and para 0075-0078 disclose correcting receiving a recommendation (translation suggestion or first recommendation) and user altering/changing the suggestion (element 502) and then processing the suggested change (element 504 for second suggestion) “Process 500 begins by receiving a change suggestion from a user (step 502). A change suggestion may be a suggestion by a user to change, revise, or correct a translation existing in the translation database”); and wherein the one or more processors, when communicating with the one or more systems to implement the recommendation, are to: implement the second recommendation based on receiving the input(Best, Fig. 5 and para 0075-0078 disclose implementing the second recommendation (alter by user) for implementation  “Locating other instances of content may be implemented by searching an original text content, using a data structure in a translation database to locate sections that may be translated similarly to the section where the user has suggested the change”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate obtaining and analyzing internal, external and entity related information and generation of recommendations that influence the entity performance of Kasa and Kilmartin into changing recommendation and implementation of changed recommendation of Best to produce an expected result of implementing recommendation by customizing it. The modification would be obvious because one of ordinary skill in the art would be motivated to change any system generated recommendations and customize it as needed before implementing it.

Regarding claim 11 (Currently amended), Kasa, Kilmartin and Best teach all the limitations of claim 10 and Kasa teaches wherein the one or more processors are further configured (Kasa, Fig. 2 and para 0030 disclose a system for recommendations/action steps comprising processors, memories “Processor unit 204 serves to execute instructions for software applications and programs that may be loaded into memory 206. Processor unit 204 may be a set of one or more hardware processor devices or may be a multi-core processor, depending on the particular implementation”): Kilmartin further teaches feed the second recommendation back into the recommendation engine to update the recommendation engine (Kilmartin, para 0051 discloses feeding first output from the assessment tool (output is problem area and recommendation for improvement) of assessment tool to second assessment tool; where the assessment tools generates recommendations “cloud platform may determine to operate an assessment tool based on results of multiple assessment tools. For example, when a third assessment tool requires results from a first assessment tool and a second assessment tool to operate, cloud platform 220 may operate the third assessment tool based on operating and receiving results from the first assessment tool and the second assessment tool”).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US Document No. 20100332287discloses identifying features related to customer satisfaction. 
Japanese Patent Document No. JP 2017156878 discloses measurement of degree of customer satisfaction index.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDULLAH A DAUD/Examiner, Art Unit 2164